Citation Nr: 1547909	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a low back strain. 
 
2. Entitlement to an initial compensable disability rating for eczema with tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003, June 2006 to October 2007, and from January 2010 to February 2011. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 decision rendered by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for the disabilities listed on the preceding title page and assigned initial disability ratings.  The Veteran has disagreed with those disability ratings initially assigned.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  In April 2013, the Board remanded the issues for further development.  

The issue of an initial compensable disability rating for eczema with tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition to the paper claims file, the Board has also reviewed additional records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders.

FINDING OF FACT

The residuals of a low back strain have been manifested by pain and painful motion; flexion at most was limited to 80 degrees with pain; the combined range of motion is greater than 120 degrees; there is no muscle spasm or guarding resulting in abnormal gait or abnormal contour; there is no favorable or unfavorable ankylosis of the spine; there are no incapacitating episodes having a total duration of at least 2 weeks; and there is no bowel or bladder impairment and any other neurological impairment.  

CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for residuals of a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The initial rating issue adjudicated herein is a downstream issue from the March 2008 rating decision that initially established service connection for the low back disability and assigned an initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran, as well as his service records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA examinations in December 2007, June 2011, and April 2013.  Although specific range of motion findings were not articulated on the December 2007 VA examination and the June 2011 VA examiner did not measure range of motion of the spine based on the determination that it was grossly normal, such findings were subsequently presented on the VA examination in April 2013.  Thus, the Board finds that the April 2013 VA examination in conjunction with the other medical and lay evidence of record is adequate to rate the service-connected residuals of a low back strain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not allege nor does the evidence suggest a material change in the low back disability since he was last examined by VA in April 2013; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.

At the October 2012 Board hearing the undersigned discussed with the Veteran the issue on appeal and the evidence required to substantiate the claim and also asked questions to elicit information relevant to the claim.  These actions supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  
Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's low back disability is rated under Diagnostic Code 5237 for lumbosacral strain, which is part of the General Formula for Diseases and Injuries of the Spine (General Formula).  Disabilities of the spine are rated under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.
Note (2): defines combined range of motion as the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Note (5): defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a, Plate V.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

In the March 2008 rating decision, the Veteran was granted an initial rating of 10 percent for the residuals of a low back strain.  The Board finds that the evidence during the entire appeal period does not more nearly approximate the criteria for the next higher rating of 20 percent for the low back disability under the General Formula as the findings do not more nearly approximate or equate to forward flexion greater than 30 degrees but not greater than 60 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The findings also do not approximate or equate to a combined range of motion not greater than 120 degrees, muscle spasm or guarding resulting in abnormal gait or abnormal contour, or favorable or unfavorable ankylosis of the spine.  

Specifically on VA examination in December 2007, the Veteran complained of intermittent sharp low back pain and weekly flare-ups made worse by bending and sitting in a certain position, which prevented him from lifting objects.  While the physical examination shows that the Veteran had spasm in the lower bilateral lumbar muscles, gait was normal and the examiner determined that there was no spinal ankylosis, joint swelling, effusion, tenderness or laxity, and no gross motor abnormalities or objective joint abnormalities.  Overall muscle strength of the lower extremities was intact.  On VA examination in June 2011, the Veteran complained of stiffness and back pain and the examiner determined that range of motion was grossly normal and there was no guarding, spasm or spinal ankylosis.  

On VA examination in April 2013, the Veteran complained of straining his back when he was called to active duty again in 2011 (which also is documented in the December 2010 service treatment records).  He complained of stiffness but denied having flare-ups.  Forward flexion was 90 degrees with pain at 80 degrees.  Extension was 25 degrees with pain.  Right and left lateral flexion was 30 degrees with pain.  Right and left lateral rotation was 30 degrees with no pain.  Post-test flexion was 90 degrees and extension and right and left flexion and rotation were all 30 degrees.  The examiner noted that there was no additional limitation of motion of the thoracolumbar spine after repetitive use and functional loss and functional impairment included less movement than normal and pain on movement.  The examiner determined that there was no guarding or muscle spasms of the thoracolumbar spine and gait and spinal contour were normal.  He also found that there was no weakened movement, fatigue or incoordination.  The examiner reported that x-rays did not reveal arthritis.  

Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  Neither the medical nor lay evidence indicates that there was favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  The records contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  An initial rating higher than 10 percent based on ankylosis is therefore not warranted.  

With respect to incapacitating episodes, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation.  The April 2013 VA examiner made a specific finding that the Veteran's low back disability was not manifested by intervertebral disc syndrome and incapacitating episodes.  Thus the evidence does not more nearly approximate the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As for neurological impairment, based on the lay and medical evidence there is no bowel or bladder impairment.  The Veteran has complained of low back pain radiating down his lower extremities.  See October 2012 Board hearing transcript.  However, throughout the appeal period his neurologic, motor, reflex, and sensory examinations were normal and straight leg testing was negative.  See  VA examinations dated in December 2007, June 2011, and April 2013.  On VA examination in April 2013, the examiner noted that muscle strength testing was normal and made a specific finding that the Veteran did not have radiculopathy nor other neurologic abnormalities.  While the Board does find the Veteran's complaints credible, the objective manifestations do not rise to the level of even mild neuropathy.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  Thus a separate rating is not warranted for any associated neurologic abnormalities.  

The Board has also considered the Veteran's lay statements that describe his low back pain and discomfort.  See October 2012 Board hearing transcript.  The Veteran is certainly competent to describe his observations, and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support an initial rating higher than 10 percent for the residuals of a low back strain.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 10 percent rating assigned under the rating criteria.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, on VA examination in April 2013, the examiner noted that the Veteran was in school pursuing a degree in criminal justice and did not think his back disability would interfere with his employment.  On VA examinations in December 2007 and June 2011 it was noted that although the Veteran was not working he was transitioning into the civilian world and planning to go to school.  Thus, the issue of TDIU is not before the Board.

As the criteria for an initial rating higher than 10 percent for residuals of a low back strain have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

However, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is thus adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals of a low back strain.  The Board finds that the Veteran's service-connected low back disability is manifested by pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 10 percent for residuals of a low back strain is denied.  

REMAND

The evidence shows that the Veteran's service-connected eczema with tinea pedis is active and inactive or is subject to remission and recurrence.  On VA examination in December 2007, the Veteran reported that he had itchy spots on his hands and feet, that healed and recurred causing his feet to feel worse.  At the time of the Veteran's most recent VA examination in April 2013, his symptoms appeared to be in remission as he reported that he was treated for a foot rash during his service in Iraq and the rash has not recurred.  Based on the medical history presented above, it appears the Veteran was referencing his third period of service from January 2010 to February 2011.  The April 2013 VA examiner determined that the Veteran had a few hyperpigmented patches over the dorsum of his feet, which did not require treatment in the past 12 months, and did not affect the exposed body and affected less than 5 percent of the total body.  Where the evaluation of a disability that fluctuates in degree of disability is at issue, as in the instant case, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  The Board finds that, if possible, the AOJ should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.

Further, the Veteran's most recent VA treatment records are dated in April 2013.  At the October 2012 Board hearing, he indicated that he was getting ongoing treatment for his skin problems, particularly for the right foot.  In the March 2013 remand, the Board instructed that the Veteran's treatment records be obtained from VA facilities in Northampton and Springfield since May 2011.  While these records have been associated with the online records on Virtual VA, they primarily show treatment for skin problems on the left foot.  On remand an attempt should be made to obtain any outstanding records pertaining to the skin condition on the right foot, and the Veteran's assistance should be requested to ensure that copies of any other outstanding records of pertinent medical treatment are identified and added to the claims file. 

Lastly, on remand, the AOJ must reconcile the conflict in the narrative section of the March 2008 rating decision where the RO granted service connection for eczema and tinea pedis and assigned a 10 percent rating effective October 5, 2007, the day after the Veteran was separated from service, and in the next paragraph determined that a noncompensable evaluation is warranted effective October 5, 2006.  The accompanying code sheet reflects a noncompensable rating effective October 5, 2006.  The AOJ should provide a written statement explaining its efforts to reconcile the conflicting information contained in the March 2008 rating determination.  The Board brings to the AOJ's attention that October 5, 2006 falls during the Veteran's second period of active duty (June 2006 to October 2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain any outstanding treatment records for the right foot since May 2011 from VA facilities in Northampton and Springfield.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  
2. Then, schedule the Veteran for a VA dermatological examination to evaluate his service-connected eczema with tinea pedis.  Make an attempt to schedule the Veteran for the skin examination when his skin disorder is active and document the efforts undertaken to schedule such an examination.  The Veteran's claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be performed. 

All pertinent objective findings should be set forth.  In particular, the examiner is asked to identify the parts of the Veteran's body affected by his service-connected eczema with tinea pedis and to specify the percentage of the Veteran's entire body that is involved and the percentage, if any, of exposed body areas affected.  The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

3. Reconcile the conflict in the narrative section of the March 2008 rating decision where the RO granted service connection for eczema and tinea pedis and assigned a 10 percent rating effective October 5, 2007, the day after the Veteran was separated from service, and in the next paragraph determined that a noncompensable evaluation is warranted effective October 5, 2006.  All administrative action undertaken should be documented in the claims folder, to include a statement of the action taken to reconcile this inconsistency.

4.When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to an initial compensable disability rating for eczema with tinea pedis.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


